Citation Nr: 1101107	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  08-06 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for peripheral neuropathy of 
both legs, to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1970 to November 
1972.  Other earlier service is noted but has not been verified.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Nashville, 
Tennessee. 

The Board denied the Veteran's claim for service connection in 
November 2009.  The Veteran appealed and this resulted in a joint 
motion for remand (JMR) by the Veteran and VA General Counsel 
which was approved by the Clerk of the US Court of Appeals for 
Veterans Claims (Court) in September 2010.  In conformance with 
the JMR, the case must be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The issues of entitlement to service connection for a back 
condition and entitlement to service connection for a 
bilateral knee condition have been raised by the record, 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The September 2010 JMR found that the Board did not provide 
adequate reasons or bases for its determinations.  In particular, 
the Board failed to discuss the Veteran's lay assertions 
regarding continuity of symptomatology.  In this regard, in the 
February 2008 VA Form 9, the Veteran stated that his neuropathy 
had been present since the time of separation from service in 
1972.  In an October 2009 statement, the Veteran's accredited 
representative reiterated the Veteran's contention that his 
neuropathy had been present since service and that it had 
worsened over time.  More recently, the Veteran's wife submitted 
a statement indicating that she has been aware of the Veteran's 
feet/leg problems for nearly 30 years.  

The Board notes that the Veteran and his wife are not competent 
to opine as to medical etiology or render medical opinions.  Barr 
v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999).  
However, they are competent to report observable symptoms such as 
knee pain, leg pain, and/or back pain.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Furthermore, lay evidence concerning continuity 
of symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this 
case, the Board has no reason to doubt the credibility of the 
Veteran and his wife and, thus, their statements should be 
considered as competent evidence with respect to continuity of 
leg/foot symptomatology.  

In addition to the foregoing, it is further noted that the 
Veteran's contentions regarding service connection for lower 
extremity neuropathy are two-fold.  On the one hand, he argues 
that service connection should be granted on a direct incurrence 
basis - essentially, he believes that his exposure to Agent 
Orange during service caused his currently diagnosed lower 
extremity neuropathy.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  Although the Veteran has not been shown to have 
acute or subacute peripheral neuropathy, which is required for 
service connection under the presumptive provisions of 38 C.F.R. 
§ 3.309(e), he can nevertheless pursue his claim on a direct 
basis.  In this regard, the Board notes that he has recently 
submitted medical evidence in the form of a periodical abstract 
and an internet article which suggest an increased risk of 
neuropathy among Vietnam Veterans.  See J.E. Michalek et. al, 
"Serum dioxin and peripheral neuropathy in Veterans of Operation 
Ranch Hand," Neurotoxicology, Vol. 22, No. 4, 479-90 (August 
2001); Robert Finn, "Exposure to Agent Orange May Double Risk of 
Peripheral Neuropathy," Internal Medicine News, Vol. 37, No. 3 
(February 2004).  

Alternatively, the Veteran argues that he had multiple knee and 
back problems in-service and that his neuropathy might also be 
related to those claimed orthopedic conditions.  In this regard, 
it is noted that the Board does not currently have jurisdiction 
over these issues; however, they have been referred to the AOJ 
for appropriate action as indicated in the introduction portion 
of this decision above.  

Nevertheless, in light of the Veteran's competent and credible 
statements regarding continuity of symptomatology, and in 
compliance with the September 2009 JMR, the Board finds that a 
remand is required to afford the Veteran an adequate VA 
examination to determine the nature, extent, and etiology of any 
lower extremity peripheral neuropathy, to include whether such 
condition is due to Agent Orange exposure or whether it is 
otherwise related to the claimed orthopedic condition(s) of the 
back and/or knees.  See McClendon v. Nicholson, 20 Vet. App. 79 
(2006); Ashford v. Brown, 10 Vet. App. 120, 124- 125 (1997); see 
also Stefl v. Nicholson, 21 Vet. App. 120 (2007); Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

As a final matter, the September 2009 JMR also questioned VA's 
compliance with the provisions of 38 C.F.R. § 3.159(e).  In 
particular, in a December 2007 Statement of the Case (SOC), the 
RO indicated that the Veteran's service treatment records 
appeared to be incomplete.  A January 1973 Request For 
Information (ROI) noted that there were no medical records on 
file.  Other than the foregoing SOC and ROI, the record does not 
reflect any prior notice to the Veteran that his service records 
are, at least partially, unavailable.  

Pursuant to 38 C.F.R. § 3.159(e), VA must provide a claimant with 
written notice that the records could not be located, identifying 
the records VA was unable to obtain, an explanation of the 
efforts VA would make to obtain the records, and notice that the 
claimant is ultimately responsible for providing the evidence.  
Upon remand, the RO should attempt to obtain the Veteran's 
complete service treatment records as outlined in the directives 
below.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must make every effort to obtain 
all service treatment records for the Veteran's 
period of active duty, from February 1970 to 
November 1972.  Once obtained, the records should 
be associated with the claims file.  If no 
further records can be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully documented 
for the record, and the Veteran should be 
notified in accordance with the provisions of 38 
U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination to 
ascertain the nature, onset, and etiology of any 
peripheral neuropathy of the lower extremities.  
Specifically, the examiner must provide an 
opinion on the relationship between the Veteran's 
peripheral neuropathy of the lower extremities 
and his period of military service, to include 
his presumed exposure to Agent Orange in the RVN.  
The examiner is hereby informed that the 
Veteran's exposure to Agent Orange in the RVN is 
presumed.  The Veteran's claims file must be made 
available to the reviewer.  

The RO/AMC must ensure the following questions 
are addressed in the examiner's opinion:

a).  Is it at least as likely as not (a 50 
percent or greater probability) that the Veteran 
has a current disorder of the lower extremities, 
claimed as peripheral neuropathy, which had its 
onset during the Veteran's active service?

b).  Is it at least as likely as not (a 50 
percent or greater probability) that the Veteran 
has a current disorder of the lower extremities, 
claimed as peripheral neuropathy, which has been 
chronic and continuous since the Veteran's active 
service?

c).  Is it at least as likely as not (a 50 
percent or greater probability) that the Veteran 
has a current disorder of the lower extremities, 
claimed as peripheral neuropathy, which is 
related to the Veteran's active service, or any 
incident thereof, to include exposure to 
herbicides?   

d).  If the examiner determines that no causal 
relationship exists between the Veteran's lower 
extremity peripheral neuropathy and his period of 
active service, to include AO exposure, then the 
examiner is asked to identify any and all other 
likely causes of the neuropathy, including any 
orthopedic pathology (e.g., spine and/or knee 
problems). 

In answering each question, the examiner must 
comment on the lay reports of the Veteran and the 
Veteran's spouse as to onset of symptoms of 
peripheral neuropathy.  

The rationale for all opinions expressed should 
be provided in a legible report.  If any 
requested opinion cannot be provided without 
resort to pure speculation, the examiner should 
so indicate.  The examiner should state the 
reason why speculation would be required in this 
case.

3.  The RO/AMC should then review the expanded 
record and determine if service connection for 
peripheral neuropathy of the lower extremities 
may be granted.  If not, the Veteran and his 
representative should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond. Thereafter, 
the case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



